UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-2072


MICHAEL SHAWN EVANS,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee,

          and

WARDEN   PURDUE;   CAPTAIN  YOUNG,   Security;  SERBERT   L.
CUNNINGHAM, C/O; LIEUTENANT R. YARBER; BUREAU OF PRISONS, as
individuals and in their official capacity,

                Defendants.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:15-cv-00064-GMG-RWT)


Submitted:   December 15, 2016              Decided:   December 19, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Shawn Evans, Appellant Pro Se.      Erin Carter Tison,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Michael    Shawn    Evans     appeals    the    district    court’s     order

accepting the recommendation of the magistrate judge and denying

relief   on   his     Federal   Tort   Claims    Act      complaint.     We    have

reviewed the record and find no reversible error.                   Accordingly,

we affirm for the reasons stated by the district court.                       Evans

v. United States, No. 3:15-cv-00064-GMG-RWT (N.D.W. Va. Sept. 2,

2016).   We deny Evans’ motions to compel and to appoint counsel.

We   dispense   with     oral   argument      because     the   facts   and   legal

contentions     are    adequately    presented       in   the   materials     before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        3